      Case 2:18-cv-00996-JCH-KRS Document 19 Filed 02/11/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


GLORIA TANKESLY, as personal representative
Of JAMES TANKESLY, deceased.

       Plaintiff,
                                                           Case No. 2:18-cv-00996 JCH/KRS
v.


J.C. PENNEY CORPORATION, INC.

       Defendant.


                               CERTIFICATE OF SERVICE

        COMES NOW, Plaintiff Barbara Peer, and hereby certifies that true and correct copy of
Plaintiff’s First set of Interrogatories and Request for Production, and Request for Admission,
along with a true and correct copy of this Certificate were emailed to defendant’s attorney, were
emailed to defendant’s attorney, Nathan Mann and Harriett Hickman at hhickman@gcmlegal.com
and nmann@gcmlegal.com.




                                            Respectfully submitted,



                                            By: /s/ Samuel I. Kane
                                               Samuel I. Kane
                                               Law Office of Sam Kane
                                               sam_kane@yahoo.com
                                               1018 E. Amador Ave.
                                               Las Cruces, NM 88001
                                               (575) 526-5263
                                               Attorney for Plaintiff




                                                                                     Page 1 of 2
      Case 2:18-cv-00996-JCH-KRS Document 19 Filed 02/11/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 11th day of February, 2019, the foregoing was
electronically filed through the CM/ECF system, which caused the following parties or counsel to
be served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Nathan Mann and Harriet Hickman
hhickman@gcmlegal.com



/s/ Samuel I. Kane
Samuel I. Kane, Esq.




                                                                                    Page 2 of 2
